Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 85-101 are pending and are under examination.

Numbering of Claims
	Two claims are numbered 88. The claims have been renumbered for the purpose of this Office Action.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Information Disclosure Statement
The information disclosure statement filed 6/5/2020 has been considered.  An initialed copy is enclosed.

Claim Objections
Claim 93 and 101 are objected to because of the following informalities:  Please insert “sequence” after “amino” at line 2.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 85-88, 92, 95 and 99 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. US 2013/0143757 6/6/13 filed 11/30/12 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12.

Zhong et al disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4 comprising a non-functional CXCR1 /CXCR2 binding domain wherein said variant comprises deletions within residues 182-196 of SEQ ID NO: 4 and deletions within amino acid residues 237-271 of SEQ ID NO: 4 i.e. amino acid residues 182-196 and 237-271 are deleted.  See paragraph 68. Zhong et al disclose a composition comprising the variant LukE protein or polypeptide thereof and a pharmaceutically acceptable carrier. With respect to claim 94 and 98 said same protein of Zhong et al comprises has a deletion of amino acids 164-178 of SEQ ID NO: 4.

US-13-691-260-2608
; Sequence 2608, Application US/13691260
; Patent No. 9046530
; GENERAL INFORMATION
;  APPLICANT: Zhong, Guangming
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR CHLAMYDIAL ANTIGENS AS REAGENTS FOR
;  TITLE OF INVENTION:DIAGNOSIS OF TUBAL FACTOR INFERTILITY AND CHLAMYDIAL INFECTION
;  FILE REFERENCE: 9237-50
;  CURRENT APPLICATION NUMBER: US/13/691,260
;  CURRENT FILING DATE: 2012-11-30
;  PRIOR APPLICATION NUMBER: US 61/566,089
;  PRIOR FILING DATE: 2011-12-02
;  NUMBER OF SEQ ID NOS: 7940
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2608
;  LENGTH: 5
;  TYPE: PRT
;  ORGANISM: Chlamydia trachomatis
US-13-691-260-2608

  Query Match              1.8%;  Score 5;  DB 6;  Length 5;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         65 GSGYE 69
              |||||
Db          1 GSGYE 5


(s) 85-86 and 92-94 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12.

Aman et al disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising amino acid residue substitution at position 188 and 196 of SEQ ID NO: 4 which is within the CXCR1/CXCR2 binding domain.
See SEQ ID NO: 50 of Aman which comprises all the residues of SEQ ID NO: 4 except for a substitution at position 188 and a substitution at position 196 of SEQ ID NO: 4: See alignment with amino acids 20-263 of SEQ ID NO: 4 below with the positions corresponding to positions 188 and 196 of SEQ ID NO: 4 bolded and underlined.  The rest of the first 19 amino acids of SEQ ID NO: 4 is a 100% match:

BAP59299
ID   BAP59299 standard; protein; 311 AA.
XX
AC   BAP59299;
XX
DT   01-AUG-2013  (first entry)
XX
DE   S. aureus gamma-hemolysin component A  polypeptide SEQ:50.
XX
KW   HIg protein; antibacterial; gamma-hemolysin; immune stimulation;
KW   pneumonia; prophylactic to disease; protein production; protein therapy;
KW   respiratory-gen.; staphylococcus aureus infection;
KW   staphylococcus infection; therapeutic; vaccine antibacterial.
XX
OS   Staphylococcus aureus.
XX
CC PN   WO2013082558-A1.
XX
CC PD   06-JUN-2013.
XX
CC PF   30-NOV-2012; 2012WO-US067483.
XX
PR   02-DEC-2011; 2011US-0566234P.
XX
CC PA   (INTE-) INTEGRATED BIOTHERAPEUTICS INC.
XX
CC PI   Aman MJ,  Adhikari RP,  Karauzum H,  Sarwar J,  Shulenin S;
CC PI   Venkataramani S,  Warfield KL,  Nguyen TL;
XX

DR   PC:NCBI; gi344177992.
XX
CC PT   New isolated mutant staphylococcal leukocidin subunit polypeptide 
CC PT   comprising wild-type staphylococcal leukocidin subunit useful for 
CC PT   treating Staphylococcal infection e.g. pneumonia and systemic infection 
CC PT   of blood.
XX
CC PS   Disclosure; SEQ ID NO 50; 90pp; English.
XX
CC   The present invention relates to a novel isolated mutant staphylococcal 
CC   leukocidin subunit polypeptide which is used in preventing and treating a
CC   panton-valentine leukocidin (PVL), gamma-hemolysin (HIg) expressing 
CC   Staphylococcus aureus infection. The isolated mutant comprises a wild-
CC   type staphylococcal leukocidin subunit (such as LukS-PV, LukF-PV) except 
CC   for one to five amino acid substitutions at conserved residues, which 
CC   reduce toxicity of the mutant leukocidin subunit relative to the 
CC   corresponding wild-type leukocidin subunit. The invention further 
CC   provides: (1) a method for producing a mutant staphylococcal leukocidin 
CC   subunit polypeptide; (2) a method for inducing a host immune response 
CC   against the S. aureus strain; (3) an immunogenic composition comprising 
CC   PVL derived polypeptides; (4) a method of preventing, treating a 
CC   Staphylococcal disease, infection in a subject; and (5) a method for 
CC   producing a vaccine against S. aureus infection. The staphylococcal 
CC   infection is pneumonia. The present sequence is a S. aureus gamma-
CC   hemolysin component A polypeptide which is used to produce a mutant 
CC   staphylococcal leukocidin subunit polypeptide.
CC   
CC   Revised record issued on 23-JUL-2013 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 311 AA;

  Query Match             99.4%;  Score 1280;  DB 20;  Length 311;
  Best Local Similarity   99.2%;  
  Matches  242;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 VSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSFSDVKGSGYELTKRMIWPFQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         48 VSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSFSDVKGSGYELTKRMIWPFQ 107

Qy         61 YNIGLTTKDPNVSLINYLPKNKIETTDVGQTLGYNIGGNFQSAPSIGGNGSFNYSKTISY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        108 YNIGLTTKDPNVSLINYLPKNKIETTDVGQTLGYNIGGNFQSAPSIGGNGSFNYSKTISY 167

Qy        121 TQKSYVSEVDKQNSKSVKWGVKANEFVTPDGKKSAHDRYLFVQSPNGPTGSAREYFAPDN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||:||||||| |||
Db        168 TQKSYVSEVDKQNSKSVKWGVKANEFVTPDGKKSAHDRYLFVQSPNGPSGSAREYFVPDN 227


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        228 QLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYGRNLDITYATLFPRTGIYAERKHNAF 287

Qy        241 VNRN 244
              ||||
Db        288 VNRN 291

The rest of the first 19 amino acids of SEQ ID NO: 4 is a 100% match to residues 29-47 of SEQ ID NO: 50 of Aman et al:
Qy          1 NTNIENIGDGAEVIKRTED 19
              |||||||||||||||||||
Db         29 NTNIENIGDGAEVIKRTED 47

	Aman et al disclose a composition comprising said variant and a pharmaceutically acceptable carrier. See paragraph 32.
The composition can further comprise an isolated LukD protein. See paragraph 27 of Aman et al disclosing ‘any combination thereof”.  The LukD protein comprises the amino acid sequence of SEQ ID NO: 12 as evidenced by Uniprot Accession # Q2FXB1 10/31/12. See sequence alignment in Appendix A.


Claim(s) 95 and 99-101 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12.
Aman et al disclose a variant LukE protein or polypeptide of SEQ ID NO: 4, wherein said LukE protein or polypeptide variant comprises an amino acid  residue substitution at amino acid residue 164 of SEQ ID NO: 4.
BAP59312
ID   BAP59312 standard; protein; 306 AA.
XX
AC   BAP59312;
XX
DT   01-AUG-2013  (first entry)
XX
DE   S. aureus LukE-PV  polypeptide SEQ:63.

KW   LukE-PV protein; PVL protein; antibacterial; immune stimulation;
KW   panton-valentine leukocidin; pneumonia; prophylactic to disease;
KW   protein production; protein therapy; respiratory-gen.;
KW   staphylococcus aureus infection; staphylococcus infection; therapeutic;
KW   vaccine antibacterial.
XX
OS   Staphylococcus aureus.
XX
CC PN   WO2013082558-A1.
XX
CC PD   06-JUN-2013.
XX
CC PF   30-NOV-2012; 2012WO-US067483.
XX
PR   02-DEC-2011; 2011US-0566234P.
XX
CC PA   (INTE-) INTEGRATED BIOTHERAPEUTICS INC.
XX
CC PI   Aman MJ,  Adhikari RP,  Karauzum H,  Sarwar J,  Shulenin S;
CC PI   Venkataramani S,  Warfield KL,  Nguyen TL;
XX
DR   WPI; 2013-K31121/40.
DR   PC:NCBI; gi323438614.
XX
CC PT   New isolated mutant staphylococcal leukocidin subunit polypeptide 
CC PT   comprising wild-type staphylococcal leukocidin subunit useful for 
CC PT   treating Staphylococcal infection e.g. pneumonia and systemic infection 
CC PT   of blood.
XX
CC PS   Disclosure; SEQ ID NO 63; 90pp; English.
XX
CC   The present invention relates to a novel isolated mutant staphylococcal 
CC   leukocidin subunit polypeptide which is used in preventing and treating a
CC   panton-valentine leukocidin (PVL), gamma-hemolysin (HIg) expressing 
CC   Staphylococcus aureus infection. The isolated mutant comprises a wild-
CC   type staphylococcal leukocidin subunit (such as LukS-PV, LukF-PV) except 
CC   for one to five amino acid substitutions at conserved residues, which 
CC   reduce toxicity of the mutant leukocidin subunit relative to the 
CC   corresponding wild-type leukocidin subunit. The invention further 
CC   provides: (1) a method for producing a mutant staphylococcal leukocidin 
CC   subunit polypeptide; (2) a method for inducing a host immune response 
CC   against the S. aureus strain; (3) an immunogenic composition comprising 
CC   PVL derived polypeptides; (4) a method of preventing, treating a 
CC   Staphylococcal disease, infection in a subject; and (5) a method for 
CC   producing a vaccine against S. aureus infection. The staphylococcal 
CC   infection is pneumonia. The present sequence is a S. aureus LukE-PV 
CC   polypeptide which is used to produce a mutant staphylococcal leukocidin 
CC   subunit polypeptide.
CC   
CC   Revised record issued on 23-JUL-2013 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 306 AA;


  Best Local Similarity   98.2%;  
  Matches  278;  Conservative    2;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 NTNIENIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 NTNIENIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSF 83

Qy         61 SDVKGSGYELTKRMIWPFQYNIGLTTKDPNVSLINYLPKNKIETTDVGQTLGYNIGGNFQ 120
              ||||||||||||||||||||||||:|||| ||||||||||||||||||||||||||||||
Db         84 SDVKGSGYELTKRMIWPFQYNIGLSTKDPYVSLINYLPKNKIETTDVGQTLGYNIGGNFQ 143

Qy        121 SAPSIGGNGSFNYSKTISYTQKSYVSEVDKQNSKSVKWGVKANEFVTPDGKKSAHDRYLF 180
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db        144 SAPSIGGNGSFNYSKTISYTQKSYVSEVDKQNSKSVKWGVKANAFVTPDGKKSAHDRYLF 203

Qy        181 VQSPNGPTGSAREYFAPDNQLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYGRNLDIT 240
              |||||||:||||||| ||||||||||||||||||||||||||||||||||||||||||||
Db        204 VQSPNGPSGSAREYFVPDNQLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYGRNLDIT 263

Qy        241 YATLFPRTGIYAERKHNAFVNRNFVVRYEVNWKTHEIKVKGHN 283
              |||||||||||||||||||||||||||||||||||||||||||
Db        264 YATLFPRTGIYAERKHNAFVNRNFVVRYEVNWKTHEIKVKGHN 306

	Aman et al disclose a composition comprising said variant and a pharmaceutically acceptable carrier. See paragraph 32.
The composition can further comprise an isolated LukD protein. See paragraph 27 of Aman et al disclosing ‘any combination thereof”.  The LukD protein comprises the amino acid sequence of SEQ ID NO: 12 as evidenced by Uniprot Accession # Q2FXB1 10/31/12. See sequence alignment in Appendix A.


Claim(s) 85-88, 92-94, 95 and 99-101 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12.
Aman et al disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4 comprising a non-functional CXCR1 /CXCR2 binding domain wherein said variant 
Aman et al disclose a variant LukE protein or polypeptide of SEQ ID NO: 4, wherein said LukE protein or polypeptide variant comprises an amino acid  residue substitution at amino acid residue 164 of SEQ ID NO: 4.
BAP59277
ID   BAP59277 standard; protein; 315 AA.
XX
AC   BAP59277;
XX
DT   01-AUG-2013  (first entry)
XX
DE   S. aureus LukS-PV  polypeptide SEQ:28.
XX
KW   LukS-PV protein; PVL protein; antibacterial; immune stimulation;
KW   panton-valentine leukocidin; pneumonia; prophylactic to disease;
KW   protein production; protein therapy; respiratory-gen.;
KW   staphylococcus aureus infection; staphylococcus infection; therapeutic;
KW   vaccine antibacterial; BOND_PC;
KW   Panton-Valentine leukocidin chain S precursor; LukS-PV.
XX
OS   Staphylococcus aureus.
XX
CC PN   WO2013082558-A1.
XX
CC PD   06-JUN-2013.
XX
CC PF   30-NOV-2012; 2012WO-US067483.
XX
PR   02-DEC-2011; 2011US-0566234P.
XX
CC PA   (INTE-) INTEGRATED BIOTHERAPEUTICS INC.
XX
CC PI   Aman MJ,  Adhikari RP,  Karauzum H,  Sarwar J,  Shulenin S;
CC PI   Venkataramani S,  Warfield KL,  Nguyen TL;
XX
DR   WPI; 2013-K31121/40.
DR   PC:NCBI; gi119443709.
XX
CC PT   New isolated mutant staphylococcal leukocidin subunit polypeptide 
CC PT   comprising wild-type staphylococcal leukocidin subunit useful for 
CC PT   treating Staphylococcal infection e.g. pneumonia and systemic infection 
CC PT   of blood.
XX
CC PS   Disclosure; SEQ ID NO 28; 90pp; English.
XX
CC   The present invention relates to a novel isolated mutant staphylococcal 
CC   leukocidin subunit polypeptide which is used in preventing and treating a
CC   panton-valentine leukocidin (PVL), gamma-hemolysin (HIg) expressing 
CC   Staphylococcus aureus infection. The isolated mutant comprises a wild-

CC   for one to five amino acid substitutions at conserved residues, which 
CC   reduce toxicity of the mutant leukocidin subunit relative to the 
CC   corresponding wild-type leukocidin subunit. The invention further 
CC   provides: (1) a method for producing a mutant staphylococcal leukocidin 
CC   subunit polypeptide; (2) a method for inducing a host immune response 
CC   against the S. aureus strain; (3) an immunogenic composition comprising 
CC   PVL derived polypeptides; (4) a method of preventing, treating a 
CC   Staphylococcal disease, infection in a subject; and (5) a method for 
CC   producing a vaccine against S. aureus infection. The staphylococcal 
CC   infection is pneumonia. The present sequence is a S. aureus LukS-PV 
CC   polypeptide which is used to produce a mutant staphylococcal leukocidin 
CC   subunit polypeptide.
CC   
CC   Revised record issued on 23-JUL-2013 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 315 AA;

  Query Match             71.3%;  Score 1067.5;  DB 20;  Length 315;
  Best Local Similarity   69.2%;  
  Matches  204;  Conservative   30;  Mismatches   38;  Indels   23;  Gaps    5;

Qy          1 NTNIENIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSF 60
              : |||||||||||:||||| || |||||||:||||||||||||||||:||||||||:|::
Db         32 DNNIENIGDGAEVVKRTEDTSSDKWGVTQNIQFDFVKDKKYNKDALILKMQGFINSKTTY 91

Qy         61 SDVKGSGYELTKRMIWPFQYNIGLTTKDPNVSLINYLPKNKIETTDVGQTLGYNIGGNFQ 120
               : | : :   | | ||||||||| | |||| ||||||||||:: :| ||||||||||| 
Db         92 YNYKNTDH--IKAMRWPFQYNIGLKTNDPNVDLINYLPKNKIDSVNVSQTLGYNIGGNFN 149

Qy        121 SAPSIGGNGSFNYSKTISYTQKSYVSEVDKQNSKSVKWGVKANEFVTPDGKKSAHDRYLF 180
              | || |||||||||||||| |::|:|||: ||||||:||:||| |:|  || | ||  ||
Db        150 SGPSTGGNGSFNYSKTISYNQQNYISEVEHQNSKSVQWGIKANSFITSLGKMSGHDPNLF 209

Qy        181 V------QSPNGPTGSAREYFAPDNQLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYG 234
              |      |:|       |:|| |||:||||| |||||||| |:|||||| |||||||:||
Db        210 VGYKPYSQNP-------RDYFVPDNELPPLVHSGFNPSFIATVSHEKGSGDTSEFEITYG 262

Qy        235 RNLDITYATLFPRTGIY------AERKHNAFVNRNFVVRYEVNWKTHEIKVKGHN 283
              ||:|:|:||   ||  |        | ||||||||: |:||||||||||||||||
Db        263 RNMDVTHAT--RRTTHYGNSYLEGSRIHNAFVNRNYTVKYEVNWKTHEIKVKGHN 315

The composition can further comprise an isolated LukD protein. See paragraph 27 of Aman et al disclosing ‘any combination thereof”.  The LukD protein comprises the .


Claim(s) 85-88 and 95 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Accession # Q8NVL8 8/21/07.
Q8NVL8 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising a non-functional CXCR1/CXCR2 binding domain wherein said variant comprises one or more amino acid substitutions  within amino acid residues 182-196 of SEQ ID NO: 4 and/or within amino acid residue 237-271 of SEQ ID NO: 4.
Q8NVL8 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising one or more amino acid substitutions  within amino acid residues 164-178 of SEQ ID NO: 4.
See said variant protein or polypeptide alignment with SEQ ID NO: 4.

LUKL2_STAAW
ID   LUKL2_STAAW             Reviewed;         350 AA.
AC   Q8NVL8;
DT   21-AUG-2007, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-2002, sequence version 1.
DT   25-OCT-2017, entry version 71.
DE   RecName: Full=Uncharacterized leukocidin-like protein 2;
DE   Flags: Precursor;
GN   OrderedLocusNames=MW1942;
OS   Staphylococcus aureus (strain MW2).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=196620;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MW2;
RX   PubMed=12044378; DOI=10.1016/S0140-6736(02)08713-5;
RA   Baba T., Takeuchi F., Kuroda M., Yuzawa H., Aoki K., Oguchi A.,
RA   Nagai Y., Iwama N., Asano K., Naimi T., Kuroda H., Cui L.,
RA   Yamamoto K., Hiramatsu K.;
RT   "Genome and virulence determinants of high virulence community-
RT   acquired MRSA.";
RL   Lancet 359:1819-1827(2002).

DR   EMBL; BA000033; BAB95807.1; -; Genomic_DNA.
DR   RefSeq; WP_000791417.1; NC_003923.1.
DR   ProteinModelPortal; Q8NVL8; -.
DR   SMR; Q8NVL8; -.
DR   EnsemblBacteria; BAB95807; BAB95807; BAB95807.
DR   KEGG; sam:MW1942; -.
DR   HOGENOM; HOG000280156; -.
DR   KO; K11038; -.
DR   OMA; HWSVVAN; -.
DR   BioCyc; SAUR196620:GJ9Z-2004-MONOMER; -.
DR   Proteomes; UP000000418; Chromosome.
DR   GO; GO:0005576; C:extracellular region; IEA:InterPro.
DR   GO; GO:0051715; P:cytolysis in other organism; IEA:InterPro.
DR   GO; GO:0009405; P:pathogenesis; IEA:InterPro.
DR   Gene3D; 2.70.240.10; -; 1.
DR   InterPro; IPR003963; Bi-component_toxin_staph.
DR   InterPro; IPR016183; Leukocidin/Hemolysin_toxin.
DR   InterPro; IPR036435; Leukocidin/porin_MspA_sf.
DR   Pfam; PF07968; Leukocidin; 1.
DR   PRINTS; PR01468; BICOMPNTOXIN.
DR   SUPFAM; SSF56959; SSF56959; 1.
PE   3: Inferred from homology;
KW   Complete proteome; Signal.
FT   SIGNAL        1     27       {ECO:0000255}.
FT   CHAIN        28    350       Uncharacterized leukocidin-like protein
FT                                2.
FT                                /FTId=PRO_0000298644.
SQ   SEQUENCE   350 AA;  40318 MW;  28D59BC8275247A9 CRC64;

  Query Match             29.5%;  Score 442;  DB 1;  Length 350;
  Best Local Similarity   37.4%;  
  Matches  107;  Conservative   50;  Mismatches  105;  Indels   24;  Gaps    9;

Qy          5 ENIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSF---S 61
              ::||   :: |||| |  :|  : ||:||||: |  |:|: |:|| || |:|   |    
Db         65 DDIGKNGKITKRTETVYDEKTNILQNLQFDFIDDPTYDKNVLLVKKQGSIHSNLKFESHK 124

Qy         62 DVKGSGYELTKRMIWPFQYNIGLTTK-DPNVSLINYLPKNKIETTDVGQTLGYNIGGNFQ 120
              : | | :     : :| :|::    | :|   ::: |||||| |  |  |  |: || | 
Db        125 EEKNSNW-----LKYPSEYHVDFQVKRNPKTEILDQLPKNKISTAKVDSTFSYSSGGKFD 179

Qy        121 SAPSIGGNGSFNYSKTISYTQKSYVSEVD-KQNSKSVKWGVKANEFVTPDGKKSAHDRYL 179
              |   ||   | :||||||| |::| :    | |:  | | | ||:       |: :|  |
Db        180 STKGIGRTSSNSYSKTISYNQQNYDTIASGKNNNWHVHWSVIANDLKYGGEVKNRNDELL 239

Qy        180 FVQSPNGPTGSAREY-FAPDNQLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYGRNLD 238
              | ::    |    |  ||   : | ||:||||| |:| ||:|| |:: ::||::| || |
Db        240 FYRNTRIATVENPELSFASKYRYPALVRSGFNPEFLTYLSNEK-SNEKTQFEVTYTRNQD 298

Qy        239 ITYATLFPRTGIY-----AERKHNAFVNRNFVVRYEVNWKTHEIKV 279
              |    |  | ||:      |:       :  :| |||:||   :||
Db        299 I----LKNRPGIHYAPPILEKNKE---GQRLIVTYEVDWKNKTVKV 337



Claim(s) 85-88, 90, 95 and 97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Uniprot Accession #D3K2W1 3/23/10.
D3K2W1 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising a non-functional CXCR1/CXCR2 binding domain wherein said variant comprises one or more amino acid substitutions within amino acid residues 182-196 of SEQ ID NO: 4 and/or within amino acid residue 237-271 of SEQ ID NO: 4; wherein said variant is 103 amino acids in length.
D3K2W1 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprises one or more amino acid deletions within amino acid residues 164-178 of SEQ ID NO: 4 and is 103 amino acids in length. 
See below:
D3K2W1_STAAU
ID   D3K2W1_STAAU            Unreviewed;       103 AA.
AC   D3K2W1;
DT   23-MAR-2010, integrated into UniProtKB/TrEMBL.
DT   23-MAR-2010, sequence version 1.
DT   25-OCT-2017, entry version 18.
DE   SubName: Full=LukS-PV {ECO:0000313|EMBL:AGH06546.1};
DE   SubName: Full=Panton-Valentine Leukocidin {ECO:0000313|EMBL:CDN40104.1};
DE   SubName: Full=Panton-valentine leukocidin S {ECO:0000313|EMBL:ADB94575.1};
DE   Flags: Fragment;
GN   Name=PV-lukS {ECO:0000313|EMBL:ADB94575.1};
GN   Synonyms=pvl {ECO:0000313|EMBL:CDN40104.1};
OS   Staphylococcus aureus.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=1280 {ECO:0000313|EMBL:ADB94575.1};
RN   [1] {ECO:0000313|EMBL:ADB94575.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=MCJ A72 {ECO:0000313|EMBL:ADB94575.1};
RA   Cabrera E.C., Argamosa D.T.R., Rodriguez R.D.M.;
RT   "Molecular characterization of community-acquired methicillin-

RT   with and without pyogenic infections.";
RL   Submitted (DEC-2009) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:AGH06546.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Pc2a {ECO:0000313|EMBL:AGH06546.1};
RA   Kaur H., Roy S., Kaur H., Purwar S.;
RT   "Variations in panton valentine leukocidin gene in clinical isolates
RT   of Staphylococcus aureus collected from the hospitals of Belgaum,
RT   North Karnataka (India).";
RL   Submitted (NOV-2012) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:CDN40104.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Ahvaz 90 {ECO:0000313|EMBL:CDN40104.1};
RA   Parhizgari N., Moosavian M., Shoja S.;
RT   "Staphylococcus aureus, Panton-Valentine leukocidin.";
RL   Submitted (JAN-2014) to the EMBL/GenBank/DDBJ databases.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; GU360978; ADB94575.1; -; Genomic_DNA.
DR   EMBL; KC203045; AGH06546.1; -; Genomic_DNA.
DR   EMBL; HG937618; CDN40104.1; -; Genomic_DNA.
DR   GO; GO:0005576; C:extracellular region; IEA:InterPro.
DR   GO; GO:0051715; P:cytolysis in other organism; IEA:InterPro.
DR   Gene3D; 2.70.240.10; -; 1.
DR   InterPro; IPR016183; Leukocidin/Hemolysin_toxin.
DR   InterPro; IPR036435; Leukocidin/porin_MspA_sf.
DR   Pfam; PF07968; Leukocidin; 1.
DR   SUPFAM; SSF56959; SSF56959; 1.
PE   4: Predicted;
FT   DOMAIN        4     94       Leukocidin. {ECO:0000259|Pfam:PF07968}.
FT   NON_TER       1      1       {ECO:0000313|EMBL:ADB94575.1}.
FT   NON_TER     103    103       {ECO:0000313|EMBL:CDN40104.1}.
SQ   SEQUENCE   103 AA;  11900 MW;  4A672C0A0EBC2C8D CRC64;

  Query Match             24.8%;  Score 371.5;  DB 40;  Length 103;
  Best Local Similarity   65.5%;  
  Matches   72;  Conservative   11;  Mismatches   12;  Indels   15;  Gaps    3;

Qy       180 FVQSPNGPTGSAREYFAPDNQLPPLVQSGFNPSFITTLSHEKGSSDTSEFEISYGRNLDI 239
              : |:|       |:|| |||:||||| |||||||| |:|||||| |||||||:||||:|:
Db          3 YSQNP-------RDYFVPDNELPPLVHSGFNPSFIATVSHEKGSGDTSEFEITYGRNMDV 55

Qy        240 TYATLFPRTGIY------AERKHNAFVNRNFVVRYEVNWKTHEIKVKGHN 283
              |:||   ||  |        | ||||||||: |:||||||||||||||||
Db         56 THAT--RRTTHYGNSYLEGSRIHNAFVNRNYTVKYEVNWKTHEIKVKGHN 103



85-89 and 95-96 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PIR_80 database accession # S32419 3/19/97.
S32419 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising a non-functional CXCR1/CXCR2 binding domain wherein said variant comprises one or more amino acid deletions within amino acid residues 182-196 of SEQ ID NO: 4 and/or within amino acid residue 237-271 of SEQ ID NO: 4; wherein said variant is 58 amino acids in length.
S32419 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprises one or more amino acid  deletions within amino acid residues 164-178 of SEQ ID NO: 4 wherein the variant is 58 amino acids in length.
S32419
gamma-hemolysin chain H gamma II - Staphylococcus aureus
C;Species: Staphylococcus aureus
C;Date: 19-Mar-1997 #sequence_revision 19-Mar-1997 #text_change 17-Mar-2000
C;Accession: S32419
R;Kamio, Y.; Rahman, A.; Nariya, H.; Ozawa, T.; Izaki, K.
FEBS Lett. 321, 15-18, 1993
A;Title: The two staphylococcal bi-component toxins, leukocidin and gamma-hemolysin, share one component in common.
A;Reference number: S32416; MUID:93223836; PMID:8467905
A;Accession: S32419
A;Status: preliminary
A;Molecule type: protein
A;Residues: 1-58 <KAM>
A;Cross-references: UNIPARC:UPI0000178F4B
C;Superfamily: leukocidin
C;Keywords: toxin

  Query Match             15.0%;  Score 225;  DB 2;  Length 58;
  Best Local Similarity   74.5%;  
  Matches   41;  Conservative    9;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          4 IENIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRT 58
              ||:|| |||:|| |:|::||   :|||:|||||||||||||||:|||||||:|||
Db          4 IEDIGQGAEIIKHTQDITSKHLAITQNIQFDFVKDKKYNKDALVVKMQGFISSRT 58


Claim(s) 85-88, 91 and 95 and 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PIR_80 database accession # S75021 4/25/97.

S75021 disclose a variant LukE protein or polypeptide thereof of SEQ ID NO: 4, said variant protein or polypeptide comprising a non-functional CXCR1/CXCR2 binding domain wherein said variant comprises one or more amino acid deletions within amino acid residues 182-196 of SEQ ID NO: 4 and/or within amino acid residue 237-271 of SEQ ID NO: 4; wherein said variant is 240 amino acids in length.
S75021
3-ketoacyl-acyl carrier protein reductase - Synechocystis sp. (strain PCC 6803)
N;Alternate names: hypothetical protein slr1994
C;Species: Synechocystis sp.
A;Variety: PCC 6803
C;Date: 25-Apr-1997 #sequence_revision 25-Apr-1997 #text_change 05-Oct-2004
C;Accession: S75021
R;Kaneko, T.; Sato, S.; Kotani, H.; Tanaka, A.; Asamizu, E.; Nakamura, Y.; Miyajima, N.; Hirosawa, M.; Sugiura, M.; Sasamoto, S.; Kimura, T.; Hosouchi, T.; Matsuno, A.; Muraki, A.; Nakazaki, N.; Naruo, K.; Okumura, S.; Shimpo, S.; Takeuchi, C.; Wada, T.; Watanabe, A.; Yamada, M.; Yasuda, M.; Tabata, S.
DNA Res. 3, 109-136, 1996
A;Title: Sequence analysis of the genome of the unicellular cyanobacterium Synechocystis sp. PCC6803. II. Sequence determination of the entire genome and assignment of potential protein-coding regions.
A;Reference number: S74322; MUID:97061201; PMID:8905231
A;Accession: S75021
A;Status: nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-240 <KAN>
A;Cross-references: UNIPROT:P73826; UNIPARC:UPI000012A4F5; EMBL:D90910; GB:AB001339; NID:g1652956; PIDN:BAA17883.1; PID:g1652966
A;Note: the nucleotide sequence was submitted to the EMBL Data Library, June 1996
C;Genetics:
A;Gene: fabG
C;Superfamily: short-chain dehydrogenase; short-chain alcohol dehydrogenase homology
F;9-178/Domain: short-chain alcohol dehydrogenase homology <SADH>

  Query Match              5.4%;  Score 80.5;  DB 2;  Length 240;
  Best Local Similarity   21.4%;  
  Matches   39;  Conservative   30;  Mismatches   64;  Indels   49;  Gaps    9;

Qy          6 NIGDGAEVIKRTEDVSSKKWGVTQNVQFDFVKDKKYNKDALIVKMQGFINSRTSFSDVKG 65
              | | || ::|  ::: :|       | |  :     | :||     | : : |    :  
Db         17 NRGIGAAIVKLLQEMGAK-------VAFTDLATDGGNTEAL-----GVVANVTDLESMTA 64

Qy         66 SGYELTKRM--IWPFQYNIGLTTKDPNVSLINYLPKNKIETTDVGQTLGYNI-------- 115
              :  |:| ::  ::    | |: |||      |: |  |:   |    |  |:        
Db         65 AAAEITDKLGPVYGVVANAGI-TKD------NFFP--KLTPADWDAVLNVNLKGVAYSIK 115

Qy        116 ----------GGNFQSAPSIGGN----GSFNYSKTISYTQKSYVSEVDKQNSKSVKWGVK 161
                         |:  :  || |     |  |||     |:   :  :     :  ::||:
Db        116 PFIEGMYERKAGSIVAISSISGERGNVGQTNYSA----TKAGVIGMMKSLAREGARYGVR 171

Qy        162 AN 163
              ||
Db        172 AN 173

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 85-86 and 89-94  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,301,378 (‘378) as evidenced by Uniprot Accession # Q2FXB1 10/31/12.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘378 claims disclose a variant Leukocidin E (LukE) protein or polypeptide thereof of SEQ ID NO: 4, said variant LukE protein or polypeptide comprising a non-functional CXCR1/CXCR2 binding domain, wherein said variant comprises one or more amino acid residue substitutions or deleted within amino acid residues 182-196 of SEQ ID NO: 4; wherein said LukE polypeptides is between 50 to 100 amino acids in length or between 100-200 amino acids in length or is between 200 to 250 amino acids in length. The ‘378 claims disclose a composition comprising said variant LukE protein or polypeptide and said composition will necessarily comprise a pharmaceutically acceptable carrier. The ‘378 claims disclose that the composition further comprises a LukD protein or polypeptide. The LukD protein comprises the amino acid sequence of SEQ ID NO: 12 as evidenced by Uniprot Accession # Q2FXB1 10/31/12. See sequence alignment in Appendix A.


Status of Claims
Claims 85-101 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645